Exhibit 10.26

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

LEASE

To

 

Nutracom, LLC

138 Chesterfield Industrial Boulevard

Chesterfield, MO 63005

 

January 1, 2019

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 22

--------------------------------------------------------------------------------

 

 

REFERENCE PAGE OF LEASE

 

DATE OF LEASE:

January 1, 2019

BUILDING:

as shown on Exhibit “A”

           

LESSOR:

Reliv International, Inc.

LESSOR’S ADDRESS:

136 Chesterfield Industrial Boulevard

 

Chesterfield, MO 63005

LESSOR’S PHONE:

(636) 733-1410

LESSOR’S CONTACT:

Ryan A. Montgomery, Chief Executive Officer

LESSOR’S E-MAIL ADDRESS

ramontgomery@relivinc.com

           

LESSEE:

Nutracom, LLC

LESSEE'S ADDRESS:

138 Chesterfield Industrial Boulevard

 

Chesterfield, MO 63005

LESSEE’S PHONE:

(636) 733-1315

LESSEE’S CONTACT:

Brett Hastings, President

LESSEE’S E-MAIL ADDRESS

bhastings@nutracom.us

     

PREMISES:

136 Chesterfield Industrial Boulevard

 

Chesterfield, MO 63005

TERM OF LEASE:

   

Occupancy Date:

1/1/2019

 

Commencement Date:

1/1/2019

 

Termination Date:

12/31/2025

       

RENT:

   

Minimum Annual Rent:

1/1/2019 - 12/31/19

$250,000.00

 

1/1/2020 - 12/31/20

$192,900.00

 

1/1/2021 - 12/31/21

$385,800.00

 

1/1/2022 - 12/31/22

$385,800.00

 

1/1/2023 - 12/31/23

$385,800.00

 

1/1/2024 - 12/31/24

$409,912.50

 

1/1/2025 - 12/31/25

$409,912.50            

PERMITTED USE:

Light manufacturing of food and food supplements;

 

Warehousing; Office      

EXHIBITS TO LEASE:

Exhibit “A”    (Site Plan)

 

Exhibit “B”     (Estoppel Certificate)      

SQUARE FEET:

         

Building Leased Premises

96,450 sq. ft.

 

Building Total Premises

126,273 sq. ft.

 

Building Pro Rata Share

76%

       

Leased Premises and Lot

138,244 sq. ft.

 

Total Premises and Lot

230,367sq. ft.

 

Premises and Lot Pro Rata Share

60%

 

 

 

--------------------------------------------------------------------------------

 

Page 2 of 22

--------------------------------------------------------------------------------

 

 

This Agreement of Lease is made this 1st day of January, 2019 by and between
RELIV INTERNATIONAL, INC., a Delaware corporation, hereinafter called "Lessor"
and NUTRACOM, LLC, a Missouri limited liability company, hereinafter called
"Lessee".

 

WITNESSETH:

 

Lessor, in consideration of the rents and covenants hereinafter set forth,
hereby leases to Lessee, and Lessee hereby leases from Lessor, the property,
outlined in red on Exhibit "A" attached hereto and incorporated herein, commonly
known as 138 Chesterfield Industrial Boulevard, in the City of Chesterfield,
County of St. Louis, State of Missouri, which is hereinafter referred to as the
"Premises".

 

TO HAVE AND TO HOLD the Premises unto the Lessee for a term which shall begin on
the "Occupancy Date" as shown on the Reference Page and hereinafter defined, and
shall continue for a period of seven (7) years following the "Commencement Date"
as shown on the reference page, plus an additional five (5) years if Lessee
shall exercise its option to renew thie Lease, on the following terms and
conditions:

 

 

RENTAL: ARTICLE I.

 

Lessee agrees to pay Lessor, at Lessor’s address set forth on the Reference Page
hereof, or such other place as Lessor may from time to time designate, rental
for the Premises as follows:

 

Lessee agrees for the period of 01/01/19 to 12/31/19 to pay a guaranteed and
“fixed minimum annual rent” of two hundred fifty thousand dollars and no cents
($250,000.00), in advance, in the form of a promissory note of Lessee in the
amount of at least $250,000, of which Lessor hereby acknowledges.

 

Lessee agrees for the period of 01/01/20 to 12/31/20 to pay a guaranteed and
“fixed minimum annual rent” of one hundred ninety-two thousand nine hundred
dollars ($192,900.00) for each twelve (12) month period payable in advance in
successive monthly installments of sixteen thousand seventy-five dollars and no
cents ($16,075.00) each, on or before the first day of each consecutive calendar
month during said period.

 

Lessee agrees for the period of 01/01/21 to 12/31/21 to pay a guaranteed and
“fixed minimum annual rent” of three hundred eighty-five thousand eight hundred
dollars and no cents ($385,800.00) for each twelve (12) month period payable in
advance in successive monthly installments of thirty-two thousand one hundred
fifty dollars and no cents ($32,150.00) each, on or before the first day of each
consecutive calendar month during said period.

 

Lessee agrees for the period of 01/01/22 to 12/31/22 to pay a guaranteed and
“fixed minimum annual rent” of three hundred eighty-five thousand eight hundred
dollars and no cents ($385,800.00) for each twelve (12) month period payable in
advance in successive monthly installments of thirty-two thousand one hundred
fifty dollars and no cents ($32,150.00) each, on or before the first day of each
consecutive calendar month during said period.

 

Page 3 of 22

--------------------------------------------------------------------------------

 

 

Lessee agrees for the period of 01/01/23 to 12/31/23 to pay a guaranteed and
“fixed minimum annual rent” of three hundred eighty-five thousand eight hundred
dollars and no cents ($385,800.00) for each twelve (12) month period payable in
advance in successive monthly installments of thirty-two thousand one hundred
fifty dollars and no cents ($32,150.00) each, on or before the first day of each
consecutive calendar month during said period.

 

Lessee agrees for the period of 01/01/24 to 12/31/24 to pay a guaranteed and
“fixed minimum annual rent” of four hundred nine thousand nine hundred twelve
dollars and fifty cents ($409,912.50) for each twelve (12) month period payable
in advance in successive monthly installments of thirty-four thousand one
hundred fifty-nine dollars and thirty-eight cents ($34,159.38) each, on or
before the first day of each consecutive calendar month during said period.

 

Lessee agrees for the period of 01/01/25 to 12/31/25 to pay a guaranteed and
“fixed minimum annual rent” of four hundred nine thousand nine hundred twelve
dollars and fifty cents ($409,912.50) for each twelve (12) month period payable
in advance in successive monthly installments of thirty-four thousand one
hundred fifty-nine dollars and thirty-eight cents ($34,159.38) each, on or
before the first day of each consecutive calendar month during said period.

 

The term "Lease Year" shall mean a period of twelve consecutive calendar months,
the first of which Lease Years shall commence on the Commencement Date. The
words "Occupancy Date" whenever used in this Lease shall be deemed to refer to
the date as shown on the reference page of this Lease at which time the terms of
this Lease shall become effective except as set forth below. The words
"Commencement Date" whenever used in this Lease shall be deemed to refer to the
date as shown on the reference page of this Lease as the commencement of minimum
rent being due and owing.

 

It is anticipated that Lessor and Lessee will review on a monthly basis all
charges owed by one party to the other under the terms of this Lease and the
agreements and commitments set forth in that certain Purchase Agreement of even
date herewith by and between Lessor and Lessee (the “Purchase Agreement”).
Accordingly, rent due under this Lease may be offset against those amounts owed
by Lessor to Lessee pursuant to the transactions contemplated by the Purchase
Agreement, as agreed upon by Lessor and Lessee. In such case, any rent offset
between the parties shall be considered paid when due hereunder.

 

 

USE: ARTICLE II.

 

The Premises shall be used and occupied by Lessee for the permitted use shown on
the reference page of this lease and for no other purpose. The permitted use is
sometimes referred to herein as a “use or Lessee’s use”. Lessee's use and
occupancy shall be in compliance with all applicable laws, ordinances, rules,
and government regulations. Lessee shall not store, display, distribute or sell
any alcohol, liquors or intoxicating beverages without first receiving Lessor’s
written consent at its sole discretion.

 

Lessee at its sole cost shall procure any and all licenses, permits and the like
and maintain same in good standing, as may be required for Lessee to lawfully
conduct its business and occupy the Premises according to any and all applicable
laws, rules, regulations and/or ordinances.

 

Lessee covenants not to do or suffer any waste or damage, disfigurement or
injury to any improvements now or hereafter forming a part of the Premises and
indemnifies and holds Lessor harmless from any and all costs, fees including but
not limited to reasonable attorneys fees and/or expenses associated with same.
Lessee shall, during the entire term, continuously use the Premises for the
purpose stated in this Lease carrying on therein Lessee’s business undertaking
in a reputable manner, diligently and energetically.

 

Page 4 of 22

--------------------------------------------------------------------------------

 

 

CONDITION ON POSSESSION : ARTICLE III.

 

Lessor agrees to provide Lessee with the Premises in an “as is” condition.

 

Lessee has examined and knows the condition of the Premises and has received the
same in good order and repair, and acknowledges that Lessee is accepting same in
“as is” condition, and no agreements or promises to decorate, alter, repair or
improve the Premises, have been made by Lessor or its agent(s) if any, prior to
or at the execution of this Lease.

 

Lessee agrees that on or before taking possession of the Premises it will comply
with all the terms and conditions of this Lease and Lessee’s obligation for Real
Estate Tax Reimbursement and Proof of Insurance shall begin as of the Occupancy
Date. Lessor reserves the right to withhold Lessee’s right to occupancy if any
or all conditions required of Lessee prior to or after its occupancy are not
timely met without changing the dates, terms, conditions and/or obligations of
this Lease.

 

 

CERTIFICATE OF ESTOPPEL: ARTICLE IV.

 

Lessor and Lessee agree at the commencement of the term hereof, and thereafter,
at any time during the term hereof, upon notice as defined herein, to execute,
acknowledge and deliver the certificate of estoppel attached hereto as Exhibit
“B” within five (5) days of such notice without charge or fee.

 

 

TAXES: ARTICLE V.

 

As of and following the Occupancy Date. Lessee shall pay as additional rent, an
amount equal to one-twelfth (1/12) of Lessee’s Premises and Lot Pro Rata Share
(as set forth on the Reference Page) of Lessor's estimation of real property
taxes, assessments, and similar charges, " impositions" which may be levied or
assessed by taxing authorities against the land and building and all other
improvements (hereinafter collectively called "taxes") against the Premises. If
the actual taxes and impositions exceed the sum already paid by Lessee, Lessee
shall pay the excess to Lessor within (30) days after receipt of an invoice
therefore and documentation of the actual amount paid by Lessor. If the actual
taxes and impositions are less than that already paid by Lessee, Lessor shall,
at Lessee's option, credit the difference to future payments of taxes and
impositions owed by Lessee hereunder or refund it to Lessee.

 

If at any time during the Term of this Lease the method of taxation prevailing
at the commencement of the Term hereof shall be altered so that any new tax,
assessment, levy, imposition, or charge, or any part thereof, shall be measured
by or be based in whole or in part upon the Lease or Premises, or the rent,
additional rent or other income therefrom and shall be imposed upon the Lessor,
then all such taxes, assessments, levies, impositions or charges, or the part
thereof, to the extent that they are so measured or based, shall be deemed to be
included within the term impositions for the purposes hereof, to the extent that
such impositions would be payable if the Premises were the only property of
Lessor subject to such impositions. There shall be excluded from impositions all
federal, state, and local income taxes, federal excess profit taxes, franchise,
capital stock and federal or state estate or inheritance taxes of Lessor. 

 

Page 5 of 22

--------------------------------------------------------------------------------

 

 

LANDSCAPING: ARTICLE VI.

 

The parking areas, drives, walkways and landscaped areas (all the foregoing
being hereinafter referred to as "Landscaping"), as shown on Exhibit A as
included in the leased premises shall be available to Lessee and its employees,
customers and invitees, subject to the following:

 

Lessee shall not make any alterations or additions to the Landscaping without
first procuring Lessor’s written consent, which in Lessor’s sole discretion may
be withheld. All work and/or alterations shall fully comply with all applicable
laws, ordinances, rules and regulations as well as drawings submitted to and
approved by Lessor and shall be performed in a good and workmanlike manner.

 

As of and following the Occupancy Date. Lessee shall maintain the Landscaping
for the entire property (including the leased premises and the portion of the
building and premises retained by the Lessor) in a good, clean, orderly and
workmanlike first class manner using new materials and or healthy plantings of
first rate quality (as applicable) and cause all driveways and sidewalks to be
snow plowed and kept free of debris and snow and ice. All costs incurred in the
operation and maintenance of all Landscaping, including, without limiting the
generality of the foregoing; the cost of lighting, cleaning, security, removing
snow and ice, maintenance, care and replacement of trees, shrubbery, policing,
repairing, and insuring Lessee, and Lessee's agents and employees for activities
relating to the Leased Premises and Landscaping shall be incurred initially by
Lessee but shall be allocated and shared among Lessor and Lessee generally in
accordance with the Premises and Lot Pro Rata Share. Lessor shall promptly
reimburse Lessee for Lessor’s share of all such expenses.

 

If Lessee fails to comply with the terms of this provision, Lessor may, after
thirty (30) days written notice, undertake the maintenance and charge Lessee the
costs thereof plus an additional 10% for the management of such maintenance and
upkeep, repairs and replacements.

 

 

UTILITIES: ARTICLE VII.

 

As of and following the Occupancy Date. Lessee shall pay for all utility
services used by Lessee including but not limited to heat, gas, water, sewer,
electricity, data lines and telephone used in the Premises, said services are
hereinafter referred to as "utilities". Lessee shall at all times keep the
Premises at a temperature sufficiently high to prevent the freezing of water in
pipes and fixtures. Lessee shall pay directly any sums which are due to any
utility company or governmental body furnishing utilities to the Premises,
throughout the term of this Lease; provided that, if Lessor shall pay any
utility charges for the entire building of which the Premises are part, Lessee
shall reimburse Lessor for its Building Pro Rata Share. Lessee shall indemnify
Lessor and save it harmless against any costs, liability or damages on any
utilities accounts for which Lessee shall be responsible.

 

 

CARE AND MAINTENANCE OF THE PREMISES: ARTICLE VIII.

 

Lessee covenants not to perform any acts which may suffer any waste, damage,
disfigure, injure any improvements now or hereinafter forming a part of the
Premises, or any invitees, or persons at, in or around, the Premises, or be a
nuisance or menace to nearby businesses and/or neighboring property owners.

 

Page 6 of 22

--------------------------------------------------------------------------------

 

 

Lessee shall keep the Premises and the entire building and area of which the
Premises is part, including the roof, sidewalks, parking areas, drives, service
and delivery areas of the Premises, clean and free from rubbish, dirt, ice and
snow at all times, keeping the Premises in a good clean and healthy condition
and free from any and all refuse discharged by Lessee in the operation of its
business and store all trash and garbage as directed by Lessor and/or applicable
governmental statute, code, rule, or regulation and arrange for the regular
removal thereof at Lessee’s cost.

 

Lessee at all times during the term of this Lease shall have and keep in force a
maintenance contract (in form and with a contractor reasonably satisfactory to
Lessor) providing for inspection and necessary repairs at least once each
calendar quarter of the heating, air conditioning and ventilating equipment. The
inspection shall include a check of the performance of major components,
lubricating moving parts, check of refrigerant charges, inspect for oil and
refrigerant leaks, check operating and safety controls, check pressures and
temperatures, inspect condensers, inspect fans, motors and starters, check
electrical connections amperages, and voltages, check belts and drives and
change oil, filters, or dryers. Said contract shall not be cancelable by either
contractor and/or Lessee without a prior thirty (30) day written notice to
Lessor.

 

Lessee at all times during the term of this Lease shall have and keep in force a
maintenance contract (in form and with a contractor reasonably satisfactory to
Lessor) providing for inspection and necessary repairs, not less than once each
calendar quarter, of the sprinkler and "fire suppression" systems, keeping the
fire suppression systems in good working order, code, regulation and ordinance
compliant. Lessee shall provide any and all required inspection and performance
reports to the Insurance company and or governmental agency requiring same with
copies to Lessor. Said contract shall not be cancelable by either contractor
and/or Lessee without a prior thirty (30) day written notice to Lessor.

 

Lessee shall not burn any trash or garbage nor shall Lessee dispose of and/or
store any toxic and/or hazardous materials in, on, or about the Premises. Lessee
shall not obstruct the sidewalks, fire lanes or areaways of the Premises.

 

The Lessee at its sole cost and expense shall regularly clean all waste, and
garbage from the Premises which shall be thrown away in receptacles appropriate
for the handling of such refuse and the Lessee shall keep the Premises in a good
clean and healthy condition and free from any and all refuse discharged by
Lessee in the operation of its business.

 

The costs of maintenance of the building of which the Premises is part shall be
paid initially by Lessee but shall be shared and allocated among Lessor and
Lessee generally in accordance with the Building Pro Rata Share.

 

 

REPAIRS: ARTICLE IX.

 

Lessee shall at all times, at its own cost and expense, keep the Premises,
including, but not limited to, all interior and/or exterior, nonstructural,
plumbing, electrical, building fixtures, walls, ceilings, floors, lighting,
doors, windows, foundations, downspouts, gutters, heating, air conditioning,
signs and any and all other building systems, in good order, condition, and
repair; provided any such maintenance and repairs are of an ordinary nature or
general and routine maintenance. If Lessee fails to maintain, replace, portions
of the Premises requiring same promptly and/or properly, and if such failure is
not cured within thirty (30) days after Lessees receipt of Lessors written
notice, Lessor may at its option perform such maintenance, repairs, and/or
replacements on behalf of Lessee and Lessee will upon demand, pay to Lessor, as
rent, the cost plus ten percent (10%) thereof for Lessor’s administrative costs
associated with same.

 

Page 7 of 22

--------------------------------------------------------------------------------

 

 

Lessor shall be responsible at its own cost and expense for any extraordinary
repairs or maintenance related to the structural, plumbing, electrical, heating,
air conditioning, foundation and roof portions of the Premises. Lessee shall
immediately give Lessor written notice of any defect or need for repairs, after
which Lessor shall have a reasonable opportunity to repair the same or cure such
defect.

 

Lessor's liability with respect to any defects, repairs or maintenance for which
Lessor is responsible under any of the provisions of this Lease shall be limited
to the cost of such repairs or maintenance or the curing of such defect,
provided however, that if such repairs, replacements, or maintenance become
necessary by reason of any act of negligence or construction by Lessee, its
agents, contractors, or employees, then Lessee shall pay the total cost of such
repairs, replacements or maintenance.

 

At all times all such maintenance, repairs, and/or replacements shall be
performed in a good and workmanlike manner using new materials of high quality.

 

 

ALTERATIONS AND INSTALLATIONS: ARTICLE X.

 

Lessee shall not make any alterations in or additions to the Premises without
first procuring Lessor's prior written consent. All alterations, additions and
improvements, shall remain and be surrendered with the Premises at the
termination of the Term of this Lease, whether by lapse of time or otherwise,
all without credit to Lessee, unless such removal has been consented to or
required at the time of Lessor's consent to the alteration.

 

Lessee shall make all of the alterations and installations at Lessee's sole cost
and expense. All work and materials shall be furnished and conducted in a good
and workmanlike manner. If a permit is required for any alteration and/or
installation Lessee agrees to give Lessor copies of any all applications,
inspection reports and approvals.

 

If Lessor shall not allow an alteration or improvement to remain after
termination, Lessee shall remove the alterations, improvements and installations
placed in the Premises by Lessee and repair any damage occasioned by such
removals. All removals and repairs are to be performed in a good and workmanlike
manner, no less than 10 days prior to the termination of this Lease, all at
Lessee's sole cost and expense.

 

The foregoing shall not apply to any of Lessee's personal property, furniture,
trade fixtures, machinery, equipment or production facilities, all of which
shall at all times remain the property of Lessee and Lessee shall have the right
to install and/or remove all of Lessee’s trade fixtures, machinery, equipment,
and production facilities without Lessor’s written consent. For any
installations and/or removals Lessee agrees that all work will be compliant with
all applicable laws, ordinances, rules and regulations and that any adverse
condition “Damage” will be repaired and the premises restored by Lessee at the
termination of the Lease, at Lessee’s sole cost and expense.

 

 

UNTENANTABILITY: ARTICLE XI.

 

In the event the Premises shall be destroyed, or so damaged by fire, explosion,
windstorm or other casualty so as to be untenantable, Lessor may restore the
Premises within a reasonable time after such destruction or damage, or may
terminate the Lease and the term demised as of the date of the destruction or
damage, in either case by giving Lessee notice within one hundred eighty (180)
days after the date of the destruction or damage, and rent shall abate on a per
diem basis during the period of restoration.

 

Page 8 of 22

--------------------------------------------------------------------------------

 

 

In the event the Premises shall be damaged as aforesaid but are not thereby
rendered untenantable, Lessor shall restore the Premises with reasonable
dispatch, and while such damage is being repaired, Lessee shall be entitled to
an equitable abatement of rent as reasonably and equitably determined by Lessor.
Lessor shall not be liable or responsible for any delays in rebuilding or
repairing due to labor controversies, riots, acts of God, national emergency,
acts of a public enemy, government laws or regulations, inability to procure
materials or labor, or any other cause or causes beyond its control.

 

If Lessee is inconvenienced but its business is not interrupted, there shall be
no abatement of rent.

 

 

EMINENT DOMAIN: ARTICLE XII.

 

In case all of the Premises is taken by the exercise of the power of eminent
domain, this Lease shall terminate as of the date possession is taken, and
Lessor shall refund any rent paid in advance in the ratio of thirty days to the
number of days between the date possession is so taken and the first day of the
next calendar month.

 

If thirty five per cent (35%) or more of the Premises is so taken, further
provided that the taking of the portion of said Premises does materially affect
the operation and conduct of Lessee’s business, then this Lease shall terminate
at the election of either party upon notice to the other within thirty (30) days
after the payment, or the deposit with the appropriate public officer, of the
compensation awarded to Lessor, and in that event the term shall terminate on
the date possession of the part condemned is taken by the condemning authority
and the rent shall be paid to that date. In the event of a partial taking, rent
shall equitably abate as of the effective date the government takes possession
and/or such possession by Lessee is lost.

 

If the Lease and term are not terminated, Lessor, at its expense and within
thirty days after the payment or deposit of the compensation as aforesaid, shall
commence to reconstruct the Premises not affected by the taking and with
reasonable diligence proceed with such construction, and during the
reconstruction and thereafter, the minimum rent shall be reduced in the
proportion that the part taken bears to the Leased Premises.

 

In any event, the entire compensation awarded shall belong to Lessor without any
deduction there from for any present or future estate or interest of Lessee, and
Lessee hereby assigns to Lessor all of its right, title and interest in and to
any and all such compensation together with any and all rights, estate and
interest of Lessee now existing or hereafter arising in and to the same or any
part thereof.

 

 

SIGNS: ARTICLE XIII.

 

Lessee shall have the right at its sole cost to use sign "Standards" or
structures presently existing on the Premises and to erect signs identifying
Lessee's business. All such signs shall have Lessor’s prior written consent and
be in conformance with all applicable laws, ordinances, rules and regulations
applicable thereto. Lessee shall give Lessor copies of all applications,
approvals and permits required for any signage. Lessee shall not use any
advertising medium that shall be deemed objectionable to Lessor in its
reasonable discretion.

 

Page 9 of 22

--------------------------------------------------------------------------------

 

 

Lessee shall remove all signage it has installed, repairing any damage caused by
such removals returning the sign standards and the Premises to its original
“blank” condition at its sole cost and expense at the end or termination of this
Lease.

 

 

ASSIGNMENT OR SUBLETTING: ARTICLE XIV.

 

Lessee shall not sublet, assign or permit the use or occupancy of the Premises
or any part or parts thereof by anyone other than Lessee without the prior
written consent of Lessor, which may be withheld at its sole discretion.

 

Should any Sublease, assignment, use or occupancy be consented to, all future
subleases, assignments, uses or occupancies will still require Lessor's prior
written consent. In the event of any subletting, assignment, use or occupancy
Lessee shall remain liable for all the terms and conditions of this Lease.

 

Should Lessee attempt to sublease, assign or permit the use or occupancy, by
anyone other than Lessee without Lessor's written consent, such sublease,
assignment, use or occupancy shall be null and void and any options granted
under this Lease shall be null and void.

 

 

REMEDIES: ARTICLE XV.

 

Lessor may terminate Lessee's right of possession and repossess the Premises
without terminating this Lease and/or terminate the estate and term demised by
giving ten (10) days written notice to Lessee upon the happening of one or more
of the following events which are not cured within said period:

 

a) the making by Lessee of an assignment for the benefit of its creditors;

 

b) the levying of a writ of execution or attachment on or against the property
of Lessee;

 

c) the taking of any action for the voluntary dissolution of Lessee or of
consolidation with or merger into another corporation;

 

d) the doing, or permitting to be done by Lessee of any act which creates a
mechanic's lien or claim therefore against the Premises;

 

e) the failure of Lessee to pay an installment of rent when due, subject to any
right of offset on the part of Lessee;

 

f) if proceedings are instituted in a court of competent jurisdiction for the
reorganization, liquidation or involuntary dissolution of Lessee, or for its
adjudication as bankrupt or insolvent, or for the appointment of a receiver of
the property of Lessee, and said proceedings are not dismissed, and any
receiver, trustee or liquidator appointed therein discharged within thirty days
after the institution of said proceedings;

 

g) the recording of any document against Lessor’s title without, first receiving
Lessor’s written consent;

 

h) the failure of Lessee to perform any other of its covenants under this Lease
for thirty (30) days or more after receipt of written notice of such failure.

 

Page 10 of 22

--------------------------------------------------------------------------------

 

 

Lessee shall not do any act which shall in any way encumber the title of Lessor
in and to the Premises, nor shall the interest or estate of Lessor in the
Premises be in any way subject to any claim by way of lien or encumbrance,
whether by operation of law or by virtue of any express or implied contract by
Lessee. Any claim to, or lien upon, the Premises arising from any act or
omission of Lessee shall accrue only against the leasehold estate of Lessee and
shall be subject and subordinate to the paramount title and rights of Lessor in
and to the premises. Any lien or encumbrance caused by Lessee or its agents to
Lessor's title which is not removed within the notice period set forth above
shall constitute a default hereunder.

 

Upon the termination of the estate or Lessee's right to possession, Lessor may
re-enter the Premises with process of law using such force as may be necessary,
and remove all persons and chattels therefrom and Lessor shall not be liable for
damages or otherwise by reason of re-entry or termination of the term of the
Lease. Notwithstanding such termination, the liability of Lessee for the rent
provided for hereinabove shall not be extinguished for the balance of the term
remaining after said termination, and Lessor shall be entitled to recover
immediately as liquidated damages an amount equal to the minimum rent for the
said balance of the term less the fair rental value of the Premises for the said
balance of the term. Upon and after entry into possession without termination of
this Lease, Lessor may, but need not, relet the Premises or any part thereof for
the account of Lessee for such rent, for such time and upon such terms as
Lessor, in Lessor's sole discretion, shall determine, and Lessee shall be
responsible for any resulting deficiency along with all costs of reletting
including but not limited to brokerage commissions, decorating and/or
rehabilitation of the Premises. At Lessor's election, Lessor may sue the Lessee
for rent due and owing Lessor by Lessee under this Lease, as many times as is
necessary to recover all rents and sums due hereunder, if the Premises are not
relet or if eventually relet, for any deficiency which results by virtue of the
default by Lessee and Lessor reletting the Premises for rental which is less
than that which Lessee was required to pay hereunder. Lessee waives any defense
of Res Judicata concerning any successive suits which are brought by Lessor
pursuant to this provision unless Lessor has specifically received a judgment
for the identical amount for an identical period in a previous suit of Lessor.
Lessor and Lessee acknowledge and agree that all rent, common area maintenance
charges and taxes, fees, expenses, penalties and/or any other sum payable
hereunder or pursuant to the terms of this Lease sometimes referred to as "rent"
shall be deemed rent which is due and payable as required under this Lease.

 

In the event of any breach by Lessee of any of the provisions of this Lease,
Lessor may immediately or at any time thereafter, without additional notice,
cure such breach for the account of and at the expense of Lessee such expense to
constitute additional rent. If Lessor at any time, by reason of such breach, is
compelled to pay any sum of money or do any act which will require the payment
of any sum of money, or incurs any expense, including but not limited to
reasonable attorney fees, in instituting or prosecuting any action or proceeding
to enforce Lessor's rights hereunder, the sum or sums so paid by Lessor, with
interest thereon at the rate set forth below from the date of payment thereof,
shall be deemed to be additional rent hereunder and shall be due from Lessee to
Lessor on the first day of the month following the payment of such respective
sums or expenses by Lessor.

 

Subject to any right of offset on the part of Lessee, if Lessee shall fail to
pay to Lessor, when due, any installment of rent or other payment due hereunder,
Lessee shall pay to Lessor interest on such rent or other payment at the rate of
the greater of the prime rate ("prime rate" is defined as the monthly average of
the daily rate published in the Wall Street Journal [eastern edition] or if none
or said publication ceases to exist the monthly average of the daily interest
rate announced by the Federal Reserve Bank with jurisdiction in New York, New
York being the rate charged by the Federal Reserve to the banks and generally
thought of as their cost of money) established and in force by the Federal
Reserve plus three percent (3%) per annum.

 

Page 11 of 22

--------------------------------------------------------------------------------

 

 

Lessee will, at the expiration or termination of this Lease, yield up possession
to Lessor, and failing so to do, at Lessor's option Lessee will pay as
liquidated damages for each day possession is withheld, an amount equal to
double the amount of the daily rent, computed on a thirty day month basis;
provided, however, that Lessor's right to recover such liquidated damages shall
not preclude Lessor from recovering any greater amount of damages sustained by
it or as otherwise allowed by law.

 

No receipt of money by Lessor from Lessee after breach by Lessee or after the
termination of this Lease or after the service of any notice or after the
commencement of any suit, or after final judgment for possession of the Premises
shall operate to waive any breach or to reinstate, continue or extend the term
of this Lease or affect any such notice, demand or suit.

 

No waiver by one party of any default of the other party under this lease or any
provision hereof shall be implied from any omission by a party to take any
action on account of such default if such default persists or is repeated and no
express waiver shall affect any default other than the default specified in the
express waiver, and that only for the time and to the extent therein stated. One
or more waivers of any condition of this Lease by either party shall not be
construed as a waiver of a subsequent breach of the same covenant, term, or
condition or as an amendment to this Lease’s terms, covenants and conditions.

 

Upon a breach hereof by Lessee which results in a judgment for possession and/or
rent in a court of competent jurisdiction, and when, after the entrance of such
judgment Lessee remains in possession or control of the Premises as a tenant at
sufferance, then Lessee shall also be liable for all rent, damages, costs, and
expense which Lessor incurs during such period after judgment and Lessor shall
be entitled to file an additional lawsuit for recovery of same without Lessee
offering a defense of Res Judicata and such recovery and/or law suit shall not
operate as a renewal of this Lease or Lessee's right of possession.

 

All rights and remedies of Lessor herein enumerated shall be cumulative and none
shall exclude any other right or remedy allowed by law and/or in equity, and
said rights and remedies may be exercised and enforced concurrently and whenever
and as often as occasion therefore arises.

 

 

SURRENDER: ARTICLE XVI.

 

Upon the termination of this Lease, whether by forfeiture, lapse of time or
otherwise, or upon termination of Lessee's right to possession of the Premises,
Lessee will at once surrender and deliver up the Premises, together with all
improvements thereon, to Lessor in a fully operational, clean, safe, good
condition and repair, reasonable wear and tear excepted. All improvements shall
include but not be limited to all landscaping, plumbing, lighting, electrical,
and affixed equipment and other articles or personal property used in the
operation of the Premises, but shall not include Lessee's personal property,
furniture, trade fixtures, machinery, equipment or production facilities, all of
which shall at all times remain the property of Lessee. Lessee shall also
surrender all keys and inform Lessor of any combinations on any locks, safes and
vaults, if any, on the Premises.

 

Lessee shall remove all of Lessee's personal property, equipment and signs other
than such personal property and equipment as are referred to above; provided,

 

Page 12 of 22

--------------------------------------------------------------------------------

 

 

a) that Lessee at its sole cost shall repair any injury or damage to the
Premises which may result from such removals

 

b) If Lessee does not remove Lessee's furniture, machinery, signs, and all other
items of personal property of every kind and description from the Premises prior
to the end of the term, however ended, Lessor may, at its option, remove the
same and consider same to be abandoned and dispose of such property. Lessee
shall pay to Lessor on demand the cost of removal, repair of any damage
resulting from the removal and for disposal. Lessor may treat such property as
having been conveyed to Lessor with the Lease as a Bill of Sale, without further
payment or credit by Lessor to Lessee.

 

If Lessee retains possession of the Premises or any part thereof after the
termination of the term by lapse of time or otherwise that such holding over
constitutes renewal of this Lease on a month to month basis at a monthly rate
equal to 150% of the monthly rental then in effect for the last month of the
lease term. Lessee shall also pay all damages, consequential as well as direct,
sustained by Lessor by reason of such retention.

 

All other additions, hardware, non-trade fixtures and all improvements,
temporary or permanent, in or upon the Premises placed there by Lessee shall
become Lessor's property and shall remain upon the Premises upon such
termination of this Lease by lapse of time or otherwise, without compensation or
allowance or credit to Lessee.

 

If prior to said termination, or within fifteen days thereafter, Lessor so
directs by written notice to Lessee, Lessee shall, at its sole cost, promptly
remove the additions, improvements, fixtures, trade fixtures and installations
which were placed in the Premises by Lessee, and repair any damage occasioned by
such removals and should Lessee not remove all alteration as directed by Lessor,
Lessee upon demand shall pay as rent all costs of removal and restoration of
such alterations and additions together with and a management fee equal to 10%
of such costs to Lessor.

 

 

INSURANCE: ARTICLE XVII.

 

Prior to the Commencement Date of this Lease, Lessee shall procure from
companies reasonably satisfactory to Lessor and maintain at Lessee’s own cost
and expense, for the benefit of Lessee, its agents, employees and contractors,
and Lessor, its beneficiaries, agents, employees, contractors and mortgagee, the
following insurance:

 

a) public liability covering the Leased Premises and the use and operation
thereof in broad form with limits of not less than $1,000,000.00 combined single
limit per occurrence/aggregate for each person and $2,000,000.00 for each
accident or bodily injury and $500,000.00 for property damage.

 

b) workman’s compensation in accordance with statutorily required limits.

 

c) fire and extended coverage insurance covering Lessee’s fixtures, personal
property and contents of Lessee located in the Leased Premises in an amount
equal to the 100% replacement cost of such property.

 

Page 13 of 22

--------------------------------------------------------------------------------

 

 

d) if directed by Lessor fire and extended coverage insurance covering the
building in the Leased Premises against loss from the risks normally covered by
a policy with fire and extended coverage, loss or damage by boiler or internal
explosion by boiler equal to one hundred percent (100%) of its replacement cost
under Standard Fire and Extended Coverage Policy and all other risks of direct
physical loss as insured against under Special Form (“all risk”) coverage. Such
insurance shall be primary to and non-contributing to any insurance carried by
Lessor. Endorsements for inflation and ordinance changes shall be included with
such coverage. Loss by explosion will be covered. Loss of rents for up to one
year will be provided to Lessor. Lessor may procure this coverage and have
Lessee pay 100% of the cost thereof if Lessor does not request Lessee to procure
this coverage. Where Lessor Permits Lessee to procure such coverage Lessor shall
be a named insured.

 

If at any time during the term of this Lease, Lessee owns or rents more than one
location, the policy shall contain an endorsement to the effect that the
aggregate limit in the policy shall apply separately to each location owned or
rented by Lessee. Lessee shall cause its liability insurance to include
contractual liability coverage fully covering the indemnity hereinabove set
forth. All of the aforesaid insurance shall be in responsible companies and
written on an “occurrence” basis and not on a “claims made” basis.

 

Lessee at its sole cost and expense agrees to furnish certificates evidencing
the insurance Lessee is required to procure and deliver them to Lessor without
delay. Certificates for the renewal of such insurance shall be delivered by
Lessee to Lessor at least thirty (30) days prior to their respective expiration
dates.

 

Lessor, Lessor’s agent, and mortgagee (if the name of any such mortgagee is
provided to Lessee) shall be named as an additional insured on the above
mentioned policies called for in paragraph a and c of this article. Any
insurance required hereunder shall not be subject to cancellation except after
30 days prior written notice to Lessor.

 

Lessee shall not do anything which will in any way impair the obligation of any
policy of insurance covering the Leased Premises or any part thereof nor shall
Lessee take any action either by omission or commission which directly or
indirectly causes the insurance costs to materially increase, and should Lessee
take such action it shall be solely responsible for any and all excess or
extraordinary premium or cost resulting therefrom.

 

Lessee shall cause each insurance policy carried to be written in a manner so as
to provide that the insurance company waives all right of recovery by way of
subrogation in connection with any loss or damage covered by any such policies.
Neither party shall be liable to the other for any loss or damage caused by fire
or any of the risks enumerated in the standard extended coverage insurance to
the extent same is covered by insurance which actually pays the entire claim in
question.

 

Companies having an A.M. Bests’ or Standard and Poors rating of A+ or better
will be utilized. A certificate of insurance evidencing coverage is in place
without disclaimer that such certificate is not evidence of in force coverage
shall be furnished to Lessor prior to the Commencement Date and thereafter a
current certificate of insurance evidencing coverage is in place without
disclaimer that such certificate is not evidence of in force coverage shall be
deposited with Lessor.

 

Lessee shall maintain at Lessee’s own cost and expense, for the benefit of
Lessee, its agents, employees and contractors, and Lessor, its beneficiaries,
agents, employees contractors and mortgagee the insurance called for herein.

 

Any moneys paid out from the standard fire and extended coverage policy on the
building shall first be utilized to repair or replace the damaged portion of the
Leased Premises or paid to Lessor, unless Lessor otherwise elects in writing.

 

Page 14 of 22

--------------------------------------------------------------------------------

 

 

ENVIRONMENTAL MATTERS: ARTICLE XVIII.

 

In the event Lessee shall conduct or authorize the generation, transportation,
storage, treatment, or disposal at the Premises of any substance regulated under
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Water Pollution Control
Act and all other federal, state, and local laws relating to emissions,
discharges, releases, or threatened releases of industrial, toxic, or hazardous
substances or wastes of other pollutants, contaminants, petroleum products or
chemicals (collectively “Hazardous Substances”) into the environment (including,
without limitation, ambient air, surface water, ground water, land surface, or
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Substances (the “Environmental Laws”):

 

(a) Lessee shall, at its own cost, comply with all Environmental Laws.

 

(b) Lessee shall promptly provide Landlord with copies of all communications,
permits, or agreements with any governmental authority or agency (federal,
state, or local) or any private entity relating in any way to the presence,
release, threat of release, placement on or in the Premises, or the generation,
transportation, storage, treatment, or disposal at the Premises, of any
Hazardous Substance.

 

(c) Lessor and Lessor's agents and employees shall have the right to enter the
Premises and/or conduct appropriate tests for the purpose of ascertaining that
Lessee complies with all Environmental Laws relating in any way to the presence
of Hazardous Substances on the Premises.

 

(d) Upon written request by Lessor, Lessee shall provide Lessor with the results
of appropriate tests of air, water, or soil to demonstrate that Lessee complies
with all Environmental Laws relating in any way to the presence of Hazardous
Substances on the Premises.

 

If, as a result of Lessee's action, or the actions of Lessee's agents,
employees, guests, invitees, or independent contractors, the presence, release,
threat of release, placement on or in the Premises, or the generation,
transportation, storage, treatment, or disposal at the Premises of any Hazardous
Substance: (i) gives rise to liability (including, but not limited to, a
response action, remedial action, or removal action) under RCRA, CERCLA, the
IEPA, or any common law theory based on nuisance or strict liability, (ii)
causes a significant public health effect, or (iii) pollutes or threatens to
pollute the environment, Lessee shall promptly take any and all remedial and
removal action necessary to clean up the Premises and mitigate exposure to
liability arising from the Hazardous Substance, whether or not required by law.

 

Lessee hereby represents that the intended operation of Lessee's business on the
Premises is not currently subject to reporting under Section 312 of the Federal
Emergency Planning and Community Right-To-Know Act of 1986, and federal
regulations promulgated thereunder , and in event Lessee's business at any time
becomes subject to the afore-described Act and regulations, Lessee shall fully
comply therewith and shall promptly provide Lessor with copies of all reporting
materials filed or submitted under such Act and regulations.

 

Page 15 of 22

--------------------------------------------------------------------------------

 

 

Lessee shall indemnify, defend, and hold Lessor harmless from all damages,
costs, losses, expenses (including, but not limited to, reasonable attorney's
fees and engineering fees) arising from or attributable to any breach by Lessee
of any of the provisions of this Section. Lessee's obligations hereunder shall
survive the termination of this Lease.

 

 

SUBORDINATION TO MORTGAGE: ARTICLE XIX.

 

Lessee will, upon written demand by Lessor, execute such instruments as may be
required to subordinate the rights and interest of Lessee under this Lease to
the lien of any mortgage at any time placed on the Premises provided that such
subordination shall not affect Lessee's right to the possession of the Premises
so long as Lessee is not in default hereunder.

 

 

NOTICES: ARTICLE XX.

 

Any notice under this Lease shall be deemed sufficiently given if sent by
registered mail, or certified return receipt mail, to Lessee, and/or to Lessor
at the address as shown on the reference page of this Lease, and either party
may by like notice designate a different address to which notices shall be sent.
Notices shall be deemed received three (3) days from the date when mailed.
Notice may also be given by overnight messenger service effective upon delivery
with proof of delivery being available.

 

Notices may also be given via electronic transmission including by e-mail and by
facsimile transmission "fax". In the event of an e-mail or a fax transmission,
notice shall be effective on the day of the e-mail or fax notification is
received during normal business hours on a business day or if notice is sent at
a time other than during normal business hours on a business day on the next
business day immediately following the day of transmission. Copies of all
electronic transmission including by e-mail and by fax transmissions shall also
be forwarded on the same day by regular first class mail.

 

 

INSPECTION AND MARKETING: ARTICLE XXI.

 

Lessor, or Lessor’s agent, may enter the Premises upon reasonable advance notice
for the purpose of making its repairs or repairs which Lessee may neglect or
refuse to make in accordance with the covenants and agreements of this Lease
without being deemed guilty of any eviction or disturbance of Lessee’s use or
possession of the Premises, and without being liable in any manner to Lessee.

 

Lessor, or Lessor’s agent may upon reasonable advance notice during normal
business hours with a phone notice to Lessee, to the person and number shown on
the reference page of this Lease, enter the Premises for the purpose of
inspecting, marketing, and/or showing the Premises.

 

Lessor, or Lessor’s agent within twelve (12) months prior to the expiration of
the lease term, may place the usual notice or sign of “For Sale” or “For Rent”
on the Premises, such signs to remain thereon without molestation. Lessor, or
Lessor’s agent may upon reasonable advance notice during normal business hours
with a phone notice to Lessee, to the person and number shown on the reference
page of this Lease, enter the Premises for the purpose of inspecting, marketing,
and/or showing the Premises to persons or representatives of entities wishing to
Lease same.

 

Page 16 of 22

--------------------------------------------------------------------------------

 

 

OPTIONS: ARTICLE XXII.

 

Lessor hereby grants to Lessee an option to renew this Lease for one additional
term of five (5) years, beginning at the expiration of the original term of this
Lease, on the same terms and conditions provided herein, except that the annual
minimum rental will be four hundred nine thousand nine hundred twelve dollars
and fifty cents ($409,912.50).

 

This option may be exercised once and no subsequent options shall be implied
once exercised.

 

If Lessee elects to exercise said option, it shall do so by giving Lessor notice
in writing of such election at least six (6) months prior to the expiration of
the original term of this Lease, or this Lease as extended. Lessee agrees to
give Lessor peaceful possession of said premises at the end of the term of this
Lease or any renewal thereof in accordance with the terms of the Lease.

 

In the event of a sublease, and/or a failure to timely notify Lessor as called
for herein and/or a breach of this agreement then this option(s) shall be deemed
terminated and shall be null and void.

 

Lessor hereby grants to Lessee a right of first offer with respect to the sale
of the building and property of which the Premises is part (the “Property”) on
the following terms:

 

a)         If Lessor shall determine to sell the Property during the term of
this Lease or any renewal term, Lessor shall first notify Lessee of such intent
by written notice to Lessee.

 

b)        Lessee shall have the option and right, to be given to Lessor within
thirty (30) days of the receipt of the notice of intent to sell from Lessor, to
make an offer for the Property specifying the price and terms of sale including
without limitation the description of the Property to be purchased (the
“Offer”). 

 

c)          Lessor may either accept or reject the Offer within a period of
thirty (30) days.

 

d)         If Lessor rejects the Offer, Lessor shall be free to sell the
Property to third parties;

 

provided, however, that the foregoing right of first offer shall not apply to a
sale-leaseback or financing transaction with respect to the Property by Lessor.

 

 

COVENANT TO HOLD HARMLESS: ARTICLE XXIII.

 

Lessee indemnifies and agrees to save Lessor harmless against any and all
claims, liability, damages, costs and expenses of whatever nature, including but
not limited to reasonable attorney's and accountant's fees, and/or costs of
other consultants or experts arising from the conduct of the business and/or
operation by Lessee or from any default on the part of Lessee in the performance
or failure to perform any agreement, obligation and/or covenant to be performed
pursuant to the terms of this Lease, or from any act of negligence whether by
omission or commission of Lessee, its agent, contractor, employee, sublessee,
concessionaire, licensee or invitee in or about the Premises or arising from or
by virtue of Lessee's possession, use and/or control over the Premises or the
conduct of its business in or therefrom. In the event Lessee has insurance,
Lessor shall first look to Lessee’s insurance and to the extent Lessor is able
to recover entirely under Lessee’s insurance, Lessee shall have no personal
liability. However, to the extent Lessee’s insurance is inadequate (for any
reason including the insurance company’s refusal to pay) to reimburse Lessor for
Lessor’s damages, Lessee shall be liable for same.

 

Page 17 of 22

--------------------------------------------------------------------------------

 

 

Except to the extent directly caused by the negligence of Lessor and/or its
agents and/or resulting from Lessor or its agents failure to perform an act
required of Lessor under this Lease, if any action, claim or proceeding is
brought against Lessor by reason of any such action, claim or proceeding, Lessee
covenants to defend such action, claim or proceeding at Lessee's sole cost and
expense. Lessor shall not be liable, and Lessee waives and releases all claims
for damage to person or property sustained by Lessee, Lessee's employees,
invitees and customers, resulting from the Premises, or any equipment or
appurtenance, becoming out of repair, or resulting from any accident in or about
said building or the Premises. Lessor shall have the right to choose and appoint
legal counsel should same become necessary as a result of the provisions hereof.

 

Lessor indemnifies and agrees to hold Lessee harmless against any claims,
liability, damages, costs and expenses of whatsoever nature, including but not
limited to, reasonable attorneys’ fees and/or costs of other consultants or
experts arising from the negligent conduct of Lessor in connection with the
Premises. In the event of a claim against Lessor, Lessee shall first look to
Lessor’s insurance and to the extent Lessee is able to recover entirely under
Lessor’s insurance, Lessor shall have no personal liability. However, to the
extent Lessor’s insurance is inadequate to reimburse Lessee for Lessee’s
damages, Lessor shall be liable for same. Any liability of the Lessor shall be
limited to Lessor's interest in the Premises.

 

 

LESSOR'S LIEN: ARTICLE XXIV.

 

Lessor shall have a first lien upon the interest of Lessee under this Lease, to
secure payment of all rent or monies due under this Lease, which lien may be
foreclosed in equity at any time when rent or money are overdue under this
Lease; and the Lessor shall be entitled to name a receiver of said leasehold
interest, to be appointed in any such foreclosure proceeding, who shall take
possession of said Premises and who may relet the same under the orders of the
court appointing him.

 

 

GENERAL: ARTICLE XXV.

 

Nothing contained in this Lease shall be deemed or construed by the parties
hereto or by any third person to create a principal and agent relationship, a
partnership, a joint venture, or any other association between Lessor and
Lessee, it being expressly understood and agreed that neither the method of
computation of rent nor any other provisions contained in this Lease nor any act
of the parties hereto shall be deemed to create any relationship between Lessor
and Lessee other than the relationship of Lessor and Lessee.

 

The consent or approval by Lessor to or of any act by Lessee requiring Lessor's
consent or approval shall not be deemed to waive or render unnecessary Lessor's
consent or approval to or of any subsequent similar act by Lessee.

 

The invalidity or unenforceability of any provision hereof shall not affect or
impair any other provisions. The necessary grammatical changes required to make
the provisions of this Lease apply in the plural sense where there is more than
one Lessee and to either corporations, associations, partnerships, sole
proprietorship or individuals, males or females, shall in all instances be
assumed as though in each case fully expressed. The headings of the articles
contained herein are for convenience only and do not define, limit or construe
the contents of such articles.

 

Page 18 of 22

--------------------------------------------------------------------------------

 

 

MISCELLANEOUS: ARTICLE XXVI.

 

a) This Lease may not be altered, changed or amended except by an instrument in
writing signed by both parties hereto.

 

b) The Individuals executing the terms of this Lease certify that they have
authority to enter into this Lease, that it is binding and enforceable upon the
party upon whose behalf they have signed and that the terms of this agreement do
not and will not violate any other agreement between either of the parties and
any third party.

 

c) All covenants, promises, representations and agreements herein contained
shall be binding upon, apply and inure to the benefit of Lessor and Lessee and
their respective heirs, legal representatives, successors and assigns.

 

d) Time is of the essence of this Lease, and all provisions herein relating
thereto shall be strictly construed.

 

e) The words "Lessor" and "Lessee" wherever used in this Lease shall be
construed to mean Lessors or Lessees in all cases where there is more than one
Lessor or Lessee, and to apply to individuals, male or female, or to firms or
corporations, as the same may be described as Lessor or Lessee herein, and the
necessary grammatical changes shall be assumed in each case as though fully
expressed.

 

f) Whenever any sum due hereunder, including but not limited to rent for a
period of less than either or both a lease year or calendar month, then all such
sums shall be prorated on a per diem basis, and shall be payable in accordance
with the terms of this Lease.

 

g) Neither party shall record this Lease or a memorandum hereof without the
prior written consent of the other party and the party seeking the recording
shall pay all charges and taxes incident thereto. Recording this Lease without
the prior written consent of Lessor shall be a default of this lease.

 

h) Each of the parties represents and warrants to the other that it has not
dealt with any broker or finder in connection with this Lease except as
designated on the Reference Page, and agrees to defend, indemnify and hold, the
other completely harmless and free from any and all loss, liability, costs,
damages or expenses (including but not limited to attorneys' fees) incurred as a
result of any breach of the foregoing warranty. Lessor agrees to pay the broker,
if any, listed above in accordance with its listing agreement.

 

i) The submission of this document for examination and negotiation does not
constitute an offer to Lease, or a reservation of, or option for, the Leased
Premises and this document shall become effective and binding only upon
execution and delivery hereof by Lessor and by Lessee. All negotiations,
considerations, representations and understandings between Lessor and Lessee are
incorporated herein.

 

j) This Lease shall be construed and enforced in accordance with the laws of the
state where the Leased Premises are located.

 

k) Where more than one lessee is executing this Lease all Lessees shall be joint
and severally liable.

 

Page 19 of 22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LESSEE:

 

NUTRACOM, L.L.C.

 

 

 

By:_/s/ Brett Hastings__________________________ Dated: January 1, 2019

      Brett Hastings, President          

 

 

 

LESSOR:

 

RELIV INTERNATIONAL, INC

 

 

 

By: /s/ Ryan A. Montgomery____________________ Dated: January 1, 2019

       Ryan A. Montgomery

       Chief Executive Officer

 

Page 20 of 22

--------------------------------------------------------------------------------

 

 

Exhibit “A”

Site Plan

 

See Attached.

 

Page 21 of 22

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

Estoppel Certificate

 

 

Lessee and Lessor, hereby state, represent and certified the following:

 

1. The undersigned are the Lessee and Lessor under that certain Lease dated
January 1, 2019 for the Premises commonly known as 138 Chesterfield Industrial
Boulevard, Chesterfield, MO 63005;

 

2. Lessee has accepted delivery of the premises and has entered into occupancy
thereof;

 

3. The Lease represents the entire agreement between the parties as to the
leasing, is in full force and effect and has not been assigned, modified,
supplemented or amended in any way; except as follows (if none, so state);

 

4. The primary term of the Lease commenced on January 1, 2019 and continues to
December 31, 2025, and contains a five (5) year renewal option(s);

 

5. The monthly base rental and other charges are current and have not been paid
more than one month in advance;

 

6. Except as stated below, as of this date neither Lessee nor Lessor is in
default under any of the terms, conditions, provisions or agreements of the
Lease and neither Lessee nor Lessor has any offsets, claims, defenses against
the other with respect to the Lease:                                           
                                                                               
                                                                               
                                                                               
                                                                               
                          

 

The foregoing statements, representations, and certifications are delivered
pursuant to Article IV of the Lease agreement, and may be relied upon by a
prospective purchaser or mortgagee of the Leased Premises or their respective
successors and assigns. The undersigned certifies that he or she has the
authority to execute this Estoppel Certificate on behalf of Lessee and/or
Lessor.

 

 

Lessee:  Lessor: NUTRACOM, L.L.C. RELIV INTERNATIONAL, INC.             By  /s/
Brett Hastings                                 By  /s/ Ryan A. Mongtomery       
                      Brett Hastings, President       Ryan A. Montgomery, CEO

 

Page 22 of 22